NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1579-18T2

KEVIN JACKSON,

          Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
____________________________

                   Submitted May 27, 2020 – Decided June 16, 2020

                   Before Judges Currier and Firko.

                   On appeal from the New Jersey Government Records
                   Council.

                   Kevin Jackson, appellant pro se.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent New Jersey Department of Corrections
                   (Raymond R. Chance, III, Assistant Attorney General,
                   of counsel; Tasha M. Bradt, Deputy Attorney General,
                   on the brief).

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent Government Records Council (Debra A.
             Allen, Deputy Attorney General, on the statement in
             lieu of brief).

PER CURIAM

       Appellant Kevin Jackson, an inmate at South Woods State Prison, appeals

from an October 23, 2018 Government Records Council (GRC) decision

denying his request to the New Jersey Department of Corrections (DOC) under

the Open Public Records Act (OPRA), N.J.S.A. 47:1A-1 to -13. We affirm.

       In 1985, appellant was charged with murder. He was convicted and

sentenced to death on February 6, 1987. At that time, he was incarcerated at

what was formerly known as Trenton State Prison. 1 In April 1990, appellant's

death sentence was reversed.        He was retried and resentenced to life

imprisonment.

       In his OPRA request, appellant sought his DOC classification file, also

referred to as progress notes, from his time on death row from 1987 through

1990. On October 25, 2016, the records custodian from the DOC responded and

explained that its record retention schedule for inmate records is ten years after

service of the sentence is completed. The requested records from 1987 through

1990 were destroyed and no longer on file.



1
    It is now known as New Jersey State Prison.
                                                                          A-1579-18T2
                                        2
        On October 31, 2016, appellant renewed his request and advised the

records custodian that he was not released from the custody and care of the DOC

between 1987 and 1990 and was instead resentenced in 1992. On November 23,

2016, the records custodian advised appellant that staff members at South

Woods State Prison searched his inmate classification folder, but did not find

the requested records.

        On November 29, 2016, appellant filed a Denial of Access Complaint.

The custodian filed a Statement of Information with the GRC on January 6,

2017.     The custodian certified that "no specific records responsive to

[appellant's] request were located."

        On October 23, 2018, the GRC issued its final administrative

determination. The agency concluded that appellant's request was properly

denied by the custodian because "no responsive records" existed.

        On appeal, appellant argues: (1) respondents are the custodian of the

records despite the number of years that have transpired; (2) appellant has been

in the custody of the DOC since February 6, 1987, and his records had to be

registered and stored by the State of New Jersey, not the DOC; and (3) his OPRA

complaint was properly filed and is subject to review by this court.




                                                                        A-1579-18T2
                                       3
      "[U]nder our deferential standard of review, we give weight to the GRC's

interpretation of OPRA." McGee v. Twp. of E. Amwell, 416 N.J. Super. 602,

616 (App. Div. 2010). This deference is appropriate in light of the specialized

and technical expertise of the agency charged with administration of the

regulatory system. In re Freshwater Wetlands Prot. Act Rules, 180 N.J. 478,

489 (2004). As such, the determinations and findings of the administrative

agency will not be set aside absent "a clear showing that (1) the agency did not

follow the law; (2) the decision was arbitrary, capricious, or unreasonable; or

(3) the decision was not supported by substantial evidence." In re Virtua-West

Jersey Hosp. Voorhees for a Certificate of Need, 194 N.J. 413, 422 (2008)

(citing In re Herrmann, 192 N.J. 19, 28 (2007)).

      The GRC, an administrative agency, is statutorily authorized to adjudicate

disputes pertaining to the access of government records. N.J.S.A. 47:1A-7(b).

However, this court is "in no way bound by the agency's interpretation of a

statute or its determination of a strictly legal issue." Utley v. Bd. of Review,

Dep't of Labor, 194 N.J. 534, 551 (2008) (quoting Mayflower Sec. Co. v. Bureau

of Sec., 64 N.J. 85, 93 (1973)).

      As a matter of law, the GRC correctly determined that the DOC does not

have an obligation under OPRA to provide a requestor with a copy of a record


                                                                        A-1579-18T2
                                       4
that does not exist, or an obligation to create a new record from information in

its possession. See N.J.S.A. 47:1A-6. See also Sussex Commons Assocs., LLC

v. Rutgers, 210 N.J. 531, 544 (2012); MAG Entm't, LLC v. Div. of Alcoholic

Beverage Control, 375 N.J. Super. 534, 546 (App. Div. 2005). Given the DOC's

representation that no responsive records exist and appellant's progress notes

from 1987 through 1990 were likely destroyed ten years after his original

sentence was deemed administratively completed in accordance with its record

retention schedule, its decision was not arbitrary or capricious.

      Affirmed.




                                                                        A-1579-18T2
                                        5